IN THE SUPREME COURT OF THE STATE OF NEVADA


                       CHARLES SHEA EUBANKS,                                        No. 80780
                       Appellant,
                       vs.
                       BRIAN WILLIAMS, WARDEN,                                        FILED
                       Respondent.




                                                  ORDER OF AFFIRMANCE
                                   This is an appeal from a district court order denying a
                       postconviction petition for a writ of habeas corpus. Fifth Judicial District
                       Court, Nye County; Robert W. Lane, Judge. Appellant Charles Shea
                       Eubanks argues that the district court erred in denying his petition as
                       procedurally barred without an evidentiary hearing. We affirm.
                                   Eubanks filed the petition nearly three years after remittitur
                       issued in his direct appeal. Eubanks v. State, Docket No. 64116 (Order of
                       Affirmance, October 15, 2014). Thus, his petition was untimely filed. See
                       NRS 34.726(1). The petition was also successive because he had previously
                       litigated a postconviction petition for a writ of habeas corpus. See NRS
                       34.810(1)(b), (2); Eubanks v. State, Docket No. 68628 (Order of Affirmance,
                       May 9, 2016). Eubanks petition was procedurally barred absent a
                       demonstration of good cause and actual prejudice. See NRS 34.726(1); NRS
                       34.810(1)(b), (3). Good cause "may be demonstrated by a showing that the
                       factual or legal basis for a claim was not reasonably available" to be raised
                       in a timely petition. Hathaway u. State, 119 Nev. 248, 252, 71 P.3d 503, 506
                       (2003) (internal quotation marks omitted). Prejudice requires showing


SUPREME COURT
        OF
     NEVAOA


it» iu47A      7
             11,51r•                                                                   2t-lc266
                                                        ,
             Z#1:1A'                                        ; •   41/441,,,z;
                                                                                -                ""rett
                                             4•;?‘,                                                 - -
                errors causing actual and substantial disadvantage. State v. Huebler, 128
                Nev. 192, 197, 275 P.3d 91, 95 (2012). We defer to the district court's factual
                findings that are supported by substantial evidence and not clearly wrong,
                but review its application of the law to those facts de novo. Lader v. Warden,
                121 Nev. 682, 686, 120 P.3d 1164, 1166 (2005).
                            Eubanks argues that he has shown good cause and prejudice
                because the State violated Brady v. Maryland, 373 U.S. 83 (1963). We
                disagree. A Brady claim requires a showing that the evidence is favorable
                to the claimant, the State withheld the evidence, and the evidence was
                material. Huebler, 128 Nev. at 198, 275 P.3d at 95. When a Brady claim is
                raised in an untimely postconviction habeas petition, showing that evidence
                was withheld generally establishes good cause and that evidence was
                material generally establishes prejudice in order to overcome the procedural
                bar. Id. A Brady claim raised in an untimely postconviction habeas petition
                must be raised within a reasonable time after the discovery or disclosure of
                the withheld evidence. Id. at 198 n.3, 275 P.3d at 95 n.3; see also Gray v.
                Netherland, 518 U.S. 152, 162 (1996) (observing that a Brady claim could
                be procedurally barred when the petitioner knew of the grounds but did not
                raise it in the first state petition). When the defense specifically requested
                the withheld evidence, the evidence is material if there is a reasonable
                possibility that the result would have been different if the evidence had been
                disclosed. Mazzan v. Warden, 116 Nev. 48, 74, 993 P.2d 25, 41 (2000).
                However, when the defense did not request or only requested the withheld
                evidence generally, evidence is only material if there is a reasonable
                probability of a different outcome. Id. We review Brady claims de novo. Id.
                at 66, 993 P.2d at 36.


SUPREME COURT
        OF
     NEVADA

                                                       2
I.» 1Y-17A


                                                                                                  •   t

                                                            ,
                                                           12
                                                           mt : :t•ie
                                                              1;   ^                              wisi=
                                      Eubanks first argues that the State withheld Detective Vitto's
                  plan to testify favorably at Danny Jarvis's sentencing hearing. Jarvis was
                  a jailhouse informant who testified that Eubanks boasted about the murder.
                  The record belies that Vitto and Jarvis had an undisclosed arrangement.
                  Each testified that Vitto had not promised Jarvis anything in exchange for
                  his testimony, and Eubanks has not offered any evidence showing that a
                  tacit deal was in place. Cf. Akrawi v. Booker, 572 F.3d 252, 262-64 (6th Cir.
                  2009) ("[T]he mere fact of favorable treatment received by a witness
                  following cooperation is also insufficient to substantiate the existence of an
                  agreement."). Eubanks has not shown that any evidence was withheld in
                  this regard, and trial counsel was able to cross-examine Jarvis thoroughly
                  on his motivations for testifying. Moreover, insofar as Eubanks argues that
                  the existence of a deal could be inferred from the bare fact of Vitto's
                  testifying favorably at Jarvis's hearing, such a claim on that ground was
                  available to be raised in a timely petition because Jarvis was cross-
                  examined at trial on his imminent sentencing, which occurred soon after
                  and was a matter of public record. Eubanks has not shown a meritorious
                  Brady claim in this regard and thus has not shown good cause. The district
                  court therefore did not err in denying this claim without conducting an
                  evidentiary hearing. See Nika v. State, 124 Nev. 1272, 1300-01, 198 P.3d
                  839, 858 (2008) (providing that a petitioner is entitled to an evidentiary
                  hearing when the claims asserted are supported by specific factual
                  allegations that are not belied or repelled by the record and that, if true,
                  would entitle the petitioner to relief).
                                      Eubanks next argues that the State withheld evidence that
                  Karisma Garcia, Troy Jackson, and Jarvis had previously worked as



  SUPREME COURT
            OF
         NEVADA
                                                                         3
  101   ! 947A


                    1' 15.   l'at•A                        ••••:4?..••       'J   ,              4 'Drell •
                                                                                                              ' •   4. •    I.,
                                                                                                                           • 14
                                                                                                                    144
  1 tg9
4:; .                                                                                 ."C'   •
                confidential informants in unrelated cases. Garcia was a jailhouse
                informant who testified that Eubanks admitted the murder to her. Jackson
                was Eubanks coperpetrator who pleaded guilty. It appears the evidence as
                to Garcia and Jackson was not disclosed. The Jarvis claim is based on court
                minutes that are "matter[s] of public record that [were] not and could not
                be withheld by the State." Rippo v. State, 134 Nev. 411, 431-32, 423 P.3d
                1084, 1103-04 (2018). Even if the Jarvis evidence had been withheld as
                well, the record shows that Eubanks did not specifically request this
                confidential-informant evidence, but only generally requested it, if at all.
                Accordingly, the evidence is material only if reasonably probable to lead to
                a different outcome.
                            The evidence was not material as to any of these three
                witnesses. That Jarvis had assisted law enforcement in unrelated cases
                would offer only minor additional impeachment value, as he was already
                thoroughly impeached and evidence of other instances of Jarvis's past
                cooperation with law enforcement was not relevant to his truthfulness. See
                United States v. Hamaker, 455 F.3d 1316, 1328-29 (11th Cir. 2006) (finding
                no Brady violation where the additional impeachment value to be gained
                from questioning a witness on his status as a confidential informant in an
                unrelated case was at best marginal); Pyles v. Johnson, 136 F.3d 986, 1000
                (5th Cir. 1998) (concluding that evidence of additional informant activities
                would provide only incremental impeachment value that did not meet the
                level of Brady materiality). Likewise, trial counsel cross-examined Garcia
                and Jackson in pretrial depositions on their motives and agreements with
                the State to testify, Garcia's hoped-for benefit and Jackson's anticipation of
                none, and their criminal records. The confidential-informant evidence



SUPREME COURT
       Of
    NEVADA
                                                      4
(M 1447A
would offer minor incremental impeachment value as to Garcia and
Jackson, as each had already been impeached on related grounds and
additional, unrelated informant experience would not bear on their
truthfulness. Also, Jackson's testimony regarding the attack was
corroborated by physical evidence and the accounts of other witnesses and
participants.
                  Moreover, the incremental impeachment evidence was not
material in light of the overwhelming evidence of Eubanks guilt. That is,
the record shows that (1) Eubanks confessed the murder to his girlfriend,
four jailhouse informants, and two others who pleaded guilty to offenses
related to the murder; (2) Eubanks' coperpetrator admitted to their crimes;
(3) two children at the house where Eubanks fled after the killing described
Eubanks throwing bags into a fire from which the murder weapons were
later recovered; (4) the surviving victim's sister testified that Eubanks and
his accomplices arrived at the house immediately before the murder and
attempted murder; and (5) Eubanks admitted to the investigating detective
that he went to the residence to rob the victims before the situation
deteriorated when the victims had nothing of value. Eubanks has not
shown meritorious Brady claims in these regards, and the district court
therefore did not err in denying them as procedurally barred without
conducting an evidentiary hearing.
                  Eubanks next argues that the State withheld evidence of a
benefit that Andrew Kaufman received for his testimony. Kaufman was a
jailhouse informant who testified that Eubanks admitted to committing
murder and attempted murder. Kaufman testified in a pretrial deposition
that, in exchange for his testimony, he expected the State to write a letter




                                        5

        •-•%•;:           •Si
                            •-• •
                            ,
                  to federal authorities on his behalf describing his assistance. The State
                  acknowledged this agreement, and trial counsel cross-examined him on the
                  matter. Subsequent to Eubanks trial, Kaufman's sentence on a federal case
                  was reduced. Eubanks has not shown any agreement or benefit that was
                  withheld. Eubanks' claim that it was certain, not merely hoped for, that
                  Kaufman would receive relief from his federal sentence—beyond the letter
                  from the State describing his cooperation—is a bare claim unsupported by
                  the record. As Eubanks has not shown a meritorious Brady claim in this
                  regard, the district court did not err in denying it as procedurally barred.
                              Eubanks next argues that the State withheld evidence that his
                  accomplice Victoria Garcia had testified against a codefendant in a previous
                  unrelated case. Her prior testimony is a matter of public record that the
                  State could not withhold. Rippo, 134 Nev. at 431-32, 423 P.3d at 1103-04.
                  Even if it could have been withheld, noting that it was not specifically
                  requested, there is not a reasonable probability that this evidence would
                  have affected the outcome. Garcia drove Eubanks and Jackson to the
                  surviving victim's residence where they committed the murder and the
                  attempted murder. The fact that Garcia testified against a coperpetrator in
                  an unrelated case was not material. Any motive to testify falsely would be
                  illustrated by the lesser sentence she received for cooperation in this case
                  and her relationship with Jackson—both of which were disclosed and
                  elicited at trial. Moreover, whatever impeachment value this might offer is
                  marginal in light of the overwhelming evidence of Eubanks' guilt and the
                  corroboration of Garcia's testimony by physical evidence and other
                  witnesses' testimony. Eubanks has not shown a meritorious Brady claim in




SUPREME COURT
      OF
    NEVADA
                                                        6
RA 1947A 04§31.
this regard, and the district court therefore did not err in denying it as
procedurally barred without conducting an evidentiary hearing.
            Eubanks next argues that the State withheld evidence of a
conflict of interest in that the same attorney had represented Garcia and
Jarvis and another had represented Garcia and another jailhouse
informant. This evidence is neither favorable nor material. Eubanks does
not allege that this created an actual conflict of interest adversely affecting
his counsel's performance, Leonard v. State, 108 Nev. 79, 81, 824 P.2d 287,
289 (1992), and the mere fact of this representation does not bear on the
truthfulness of their testimony. Further, it is not clear that the State
possessed or withheld this evidence. Insofar as Eubanks suggests that
these attorneys synced their clients testimony against him, evidence of any
such conspiracy is not within the State's possession and is mere speculation.
Eubanks has not shown a meritorious Brady claim in this regard, and the
district court therefore did not err in denying it as procedurally barred
without conducting an evidentiary hearing.
            Eubanks next argues that the State withheld evidence
regarding contacts between witnesses while in custody. The witnesses were
cross-examined in pretrial depositions on their contacts with one another
while in custody, in transport, and in detention before court proceedings in
this matter. The record thus belies that the State withheld any evidence in
this regard. While Eubanks speculates that the witnesses may have
collaborated on their accounts during these contacts, he has not alleged that
the State possessed or withheld any actual evidence of any purported
collaboration. Moreover, the evidence of the witnesses' contacts was not
material. The record contains overwhelming evidence of Eubanks' guilt and




                                       7
                  the allegedly withheld evidence offered only marginal additional
                  impeachment value in light of the witnesses impeachment by the
                  substantial charging benefits each received or hoped to receive. Eubanks
                  has not shown a meritorious Brady claim in this regard, and the district
                  court therefore did not err in denying it as procedurally barred without
                  conducting an evidentiary hearing.
                              Eubanks next argues that the cumulative impact of any
                  withheld evidence would have affected the trial's outcome. We disagree.
                  See Lisle v. State, 113 Nev. 540, 548, 937 P.2d 473, 478 (1997) (considering
                  the cumulative effect of withheld evidence); see also Kyles v. Whitley, 514
                  U.S. 419, 437 (1995) (providing that the "net effect" of undisclosed evidence
                  should be considered in assessing materiality). Eubanks has identified only
                  marginal additional impeachment evidence that was not specifically
                  requested, even if the matters of public record are considered as well. Each
                  of the witnesses addressed had already been impeached with evidence more
                  probative of their motivation to testify truthfully in this matter and with
                  their criminal records. In no instance does Eubanks put forward withheld
                  impeachment evidence that contradicts any of these witnesses' accounts.
                  Moreover, this incremental impeachment evidence is not material in light
                  of the overwhelming evidence of Eubanks' guilt. Eubanks has not shown a
                  meritorious Brady claim in this regard, and the district court therefore did
                  not err in denying it as procedurally barred without conducting an
                  evidentiary hearing.
                              Eubanks next argues that trial counsel provided ineffective
                  assistance and that good cause exists to raise this claim in a second,
                  untimely petition because he was not represented by counsel in the first



SUPREME COURT
      OF
   NEVADA

                                                        8
  I947A    4[0,
                    postconviction proceedings. But this court has determined the failure to
                    appoint discretionary postconviction counsel in the first postconviction
                    proceeding does not provide good cause. Brown v. McDaniel, 130 Nev. 565,
                    571, 331 P.3d 867, 871-72 (2014). Thus, the district court did not err in
                    determining that there was no good cause to litigate these claims.
                                 The State also pleaded laches. A petition may be dismissed if
                    the delay in filing prejudices the State's ability to respond to the petition
                    unless the petitioner could not have known of the grounds for the petition
                    by the exercise of reasonable diligence. NRS 34.800(1)(a). A petition may
                    also be dismissed if the delay prejudices the State's ability to retry the
                    petitioner unless the petitioner shows a fundamental miscarriage of justice.
                    NRS 34.800(1)(b). The district court found that the State showed prejudice
                    on both of these prongs. Eubanks has not shown that the district court
                    erred in determining that the petition was barred by laches. Eubanks new
                    Brady claims arose from an interview that counsel's investigator conducted
                    with the witnesses. The record supports the district court's finding that
                    these claims could have been timely raised with the exercise of reasonable
                    diligence.   See NRS 34.800(1)(a). And Eubanks did not demonstrate a
                    fundamental miscarriage of justice, that he was actually innocent of the
                    charges. See NRS 34.800(1)(b); see also Berry v. State, 131 Nev. 957, 974,
                    363 P.3d 1148, 1159 (2015) (recognizing that showing for fundamental
                    miscarriage of justice for statutory laches is actual innocence). Eubanks
                    has not overcome the findings of prejudice to the State.
                                 We conclude that the district court therefore correctly applied
                    the mandatory procedural bars and did not abuse its discretion in




SUPREAIE COURT
       OF
    NEVADA
                                                          9
(0 I V47A 4.1740.

                                                                                               4
                                                                                               ad
                                                                   •   • IP   .-4.•      ^
                                                                                             7.4 r
                            determining the petition was barred by laches. See State v. Eighth Judicial
                            Dist. Court (Riker), 121 Nev. 225, 231, 233, 112 P.3d 1070, 1074-75 (2005).
                                        Having considered Eubanks contentions and concluded that
                            they do not warrant relief, we
                                        ORDER the judgment of the district court AFFIRMED.'




                                                    Hardesty


                                  A1,43G.,-1)
                            Stiglich




                            cc:   Hon. Robert W. Lane, District Judge
                                  Federal Public Defender/Reno
                                  Federal Public Defender/Las Vegas
                                  Attorney General/Carson City
                                  Nye County District Attorney
                                  Nye County Clerk




                                  'The Honorable Mark Gibbons, Senior Justice, participated in the
                            decision of this matter under a general order of assignment.



SUPREME COURT
           OF
        NEVADA
                                                                10
11)1   1947A    aegr1.5.,

                                  .„            ,